FILED
                            NOT FOR PUBLICATION                             DEC 01 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 06-30346

              Plaintiff - Appellee,              D.C. No. CR-05-00007-CCL

       v.
                                                 MEMORANDUM *
SHELLEY R. OSBORN,

              Defendant - Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                     Argued and Submitted November 3, 2009
                                Portland, Oregon

Before: KOZINSKI, Chief Judge, FISHER and PAEZ, Circuit Judges.

      Shelly Osborn appeals from the entry of a criminal forfeiture order seizing

her home. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court correctly found that Osborn’s petition was time-barred

because it was filed 71 days after receiving notice of the preliminary order of

forfeiture. 21 U.S.C. § 853(n)(2); Fed. R. Crim. P. 32.2(c)(2). Even assuming the


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
district court could waive the time bar for excusable neglect under Federal Rule of

Civil Procedure 60(b), the district court did not abuse its discretion in declining to

do so.

         AFFIRMED.




                                           2